              Case 3:16-bk-02232-JAF            Doc 177       Filed 09/09/19        Page 1 of 18



                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


IN RE:
                                                                      CHAPTER 11
Premier Exhibitions, Inc., et al.,1
                                                                      Case No. 3:16-bk-02232-JAF

                                                                      (Jointly Administered)
                 Debtors.

                                                                      Hearing Time Requested:
                                                                      September 12, 2019 at 10:00 a.m.

            DEBTORS' EXPEDITED MOTION FOR ENTRY OF AN ORDER
        (A) CONTINUING THE COMBINED HEARING; (B) EXTENDING THE
    DEADLINE FOR SUBMITTING (I) THE BRIEF IN SUPPORT OF CONFIRMATION
     AND (II) THE BALLOT REPORT; (C) FURTHER EXTENDING THE DEADLINE
           FOR CERTAIN CONSTITUENTS TO FILE OBJECTIONS TO THE
               AMENDED PLAN; AND (D) GRANTING RELATED RELIEF

           COMES NOW Premier Exhibitions, Inc. ("Premier") and certain of its subsidiaries and

affiliates, as debtors and debtors-in-possession in the above-captioned case (collectively, the

"Debtors"), by and through undersigned counsel, and hereby files this motion (the "Motion")

seeking entry of an order, on an expedited basis, substantially in the form attached hereto as

Exhibit A (the "Order"): (A) continuing the Combined Hearing;2 (B) extending the deadline

for filing (I) the Confirmation Brief and (II) the Ballot Report; (C) further extending the

deadline for certain constituents to file objections to the amended Plan; and (D) granting

related relief. In support hereof, the Debtors respectfully represent the following:

1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: Premier Exhibitions, Inc. (4922); Premier Exhibitions Management, LLC (3101); Arts and
Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075); Premier Exhibitions NYC,
Inc. (9246); Premier Merchandising, LLC (3867), and Dinosaurs Unearthed Corp. (7309). The Debtors’ service
address is c/o Troutman Sanders LLP, 600 Peachtree Street NE, Suite 3000, Atlanta, GA 30308.
2
  Capitalized words used but not defined herein shall have the meanings ascribed to such terms in the Disclosure
Statement Order (as defined herein).




39974630
              Case 3:16-bk-02232-JAF       Doc 177     Filed 09/09/19    Page 2 of 18



                                 PRELIMINARY STATEMENT

           After over three years, the end is finally in sight for the above-captioned chapter 11

cases (these "Chapter 11 Cases"). The Debtors have filed, served, and solicited votes on the

Plan and, mindful of creditors eager to see a recovery, are anxious to see the Plan confirmed

as promptly as possible.         The Debtors, however, are equally mindful of the accrued

administrative fees in these Chapter 11 Cases and wish to avoid the potentially unnecessary

expense of a contested confirmation process.

           To that end, the Debtors seek a brief continuance of the Combined Hearing – from

September 12, 2019 to October 11, 2019 – to enable the Debtors to attempt to: (i) resolve the

few Plan objections (both formal and informal) the Debtors have received; (ii) obtain a

determination of insurance coverage with respect to certain new claims asserted in the

Adversary Proceeding (as defined below); and (iii) obtain approval of and implement a

proposed global resolution for outstanding professional fees. If successful, the Debtors' efforts

will result in an amended Plan which likely will be uncontested at the (rescheduled) Combined

Hearing. This Motion, therefore, should be granted for at least the following two reasons.

           First, the relief requested herein plainly is value-accretive to the Debtors' estates.

There is no question that the Debtors' unsecured creditors are better served by a slightly

delayed, but uncontested, Combined Hearing rather than a timely, but contested, one. Even

more concretely, the Debtors' unsecured creditors clearly benefit from the proposed

professional fee resolution – which the Debtors estimate will reduce over $900,000 in

administrative expenses and boost estimated creditor recoveries to over 70%, if approved

(exclusive of any net recoveries that may be achieved through the Adversary Proceeding).




                                                -2-
39974630
                Case 3:16-bk-02232-JAF      Doc 177      Filed 09/09/19      Page 3 of 18



           Second, the proposed adjournment of the Combined Hearing is not prejudicial to any

party herein.        Rescheduling the Combined Hearing will not, for example, result in a

compression of deadlines for any non-debtor party. Instead, the ultimate outcome merely is a

brief, one-month delay of the Combined Hearing – of which possibility every recipient of the

Combined Hearing Notice was informed.

           For these reasons, and as set forth more completely below, the Debtors respectfully

request that the Court grant the relief requested herein.

                                   RELEVANT BACKGROUND3

           1.      On June 14, 2016 (the "Petition Date"), the Debtors each filed voluntary

petitions for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101,

et seq. (the "Bankruptcy Code") commencing these Chapter 11 Cases.

           2.      The Debtors continue to operate as debtors-in-possession pursuant to Bankruptcy

Code Section 1107(a) and 1108, and no trustee or examiner has been appointed.

           3.      On August 24, 2016, the United States Trustee appointed an Official Committee

of Unsecured Creditors (the "Creditors' Committee") and an Official Committee of Equity

Security Holders (the "Equity Committee") [Case No. 3:16-bk-02230; D.E. 166, 167]. The

United States Trustee subsequently disbanded the Equity Committee by notice dated February

6, 2019 [Case No. 3:16-bk-02230; D.E. 1311].

           4.      On May 15, 2019, the Debtors filed their Plan and Disclosure Statement and,

concurrently therewith, filed the Debtors' Motion for Entry of an Order (I) Preliminarily

Approving the Adequacy of the Disclosure Statement, (II) Approving the Solicitation and Notice

Procedures with Respect to Confirmation of the Debtors' Proposed Chapter 11 Plan, (III)

3
 A complete and detailed background with respect to, among other things, the Debtors and these Chapter 11
Cases is set forth in the Disclosure Statement.



                                                  -3-
39974630
                Case 3:16-bk-02232-JAF     Doc 177    Filed 09/09/19   Page 4 of 18



Approving the Forms of Notices and Ballot in Connection Therewith, (IV) Scheduling Certain

Dates with Respect Thereto, and (V) Granting Related Relief [D.E. 83] (the "Solicitation

Motion") seeking entry of an order (the "Disclosure Statement Order") preliminarily approving

the Disclosure Statement and establishing a solicitation and confirmation timeline.

           5.      On June 13, 2019, the Court granted the Solicitation Motion and entered the

Disclosure Statement Order [D.E. 111]. Among other things, the Disclosure Statement Order

preliminarily approved the Disclosure Statement and set the following Confirmation Timeline

with respect to the Plan and Disclosure Statement:

                        Event                                          Date

Combined Hearing Date                             September 12, 2019 at 10:00 a.m.

Deadline to File Confirmation Brief               September 11, 2019

Deadline to File Voting Report                    September 10, 2019

Deadline to Object to Plan and/or Disclosure      August 29, 2019 at 4:00 p.m.
Statement

Disclosure Statement Order at ¶ 5.

           6.      The Disclosure Statement Order also provided that "[t]he Combined Hearing

may be adjourned from time to time . . . by an appropriate filing with the Court." Id. at ¶ 19.

           7.      Since the Court's entry of the Disclosure Statement Order, the Debtors have

diligently pursued solicitation of votes on the Plan, serving out the Disclosure Statement, Plan,

and related documents in accordance with the Disclosure Statement Order. See, e.g., [D.E.

131, 175, 176].

           8.      Furthermore, the Debtors are (and have been) pursuing an initiative to

consensually reduce the accrued professional fees through a Plan amendment. Specifically,




                                               -4-
39974630
                 Case 3:16-bk-02232-JAF           Doc 177       Filed 09/09/19        Page 5 of 18



and with the support and input of the Creditors' Committee and the Debtors' major creditors,

the Debtors' and Creditors' Committee's professionals have each agreed to reduce their claims

for outstanding professional fees by certain amounts or percentages, with the remainder to be

allowed and paid.         Similarly, The Equity Committee's professionals' fees would also be

reduced pursuant to separate terms and provisions that will be set forth in the amended plan.

The result is a proposed net-total decrease of professional fee claims by over $900,000. If

approved, the Debtors estimate that this proposed fee resolution will increase unsecured

creditors' recoveries to over 70%.

           9.       Despite the Debtors' best efforts to proceed timely toward the Combined

Hearing, however, a number of challenges have arisen with respect to consensual confirmation

of the Plan.        For example, on August 29, 2019 the United States Trustee filed a limited

objection [D.E. 174] (the "UST Objection") to the Disclosure Statement and Plan, principally

on the grounds that the injunction contained in Article 10 of the Plan is too broad with respect

to "Governmental Units." See generally, UST Objection.

           10.      In addition to the UST Objection, the Debtors have received certain informal

objections to the Plan, and are awaiting a coverage determination from certain insurers with

respect to a draft amended complaint related to the ongoing adversary proceeding against

certain of the Debtors' current and former directors and officers (AP No. 3:18-ap-00064-JAF)

(the "Adversary Proceeding"), both of which have disrupted the Debtors' efforts to ensure a

timely and consensual confirmation process.

Informal Objections4


4
  The following summaries of the informal objections and proposed resolutions thereto are intended to be
informative, but not comprehensive, overviews. If implemented, the specific changes will be set forth in detail in an
amended plan.



                                                        -5-
39974630
                 Case 3:16-bk-02232-JAF     Doc 177     Filed 09/09/19   Page 6 of 18



           11.      Akerman LLP ("Akerman") and Landau Gottfried & Berger LLP ("LGB"), co-

counsel to the now-disbanded Equity Committee, and Agentis PLLC ("Agentis"), counsel to

the plaintiff in the Adversary Proceeding, have each asserted (but have not filed) potential

objections to the Plan.

           12.      Akerman and LGB.

                    (a)   Akerman and LGB contend, among other things, that the Plan contains

overbroad releases and that the Plan should have a mechanism to address potential distributions

to equity holders after payment in full to creditors. And, although not part of their informal

objection to the Plan, Akerman and LGB have also expressed an interest in resolving through

the Plan process the Creditors' Committee's objection [Case No. 3:16-bk-02230; D.E. 1289]

(the "Fee Objection") to Akerman's and LGB's fifth interim fee applications [Case No. 3:16-

bk-02230; D.E. 1275, 1276].

                    (b)   Therefore, Akerman and LGB have agreed that they will support the

Plan if it is amended to: (i) include in the exculpation provisions of Section 10.2 of the Plan

(hereinafter, the "Exculpation Clause") the Equity Committee's professionals; (ii) permit a

distribution to equity holders after payment in full to creditors; and (iii) provide for payment of

80% of the Equity Committee's professionals' fees on the Effective Date, with the remaining

20% to be paid from the proceeds of the Adversary Proceeding, if any (thereby resolving the

Fee Objection).

           13.      Agentis. Agentis has expressed concern primarily with the potential impact of

the Exculpation Clause on the Adversary Proceeding – including the plaintiff's ability to amend

the complaint to assert new claims ("Potential Claims") against certain of the Debtors' current

directors and officers (the "Post-Merger D&Os").          Therefore, Agentis (as counsel to the



                                                 -6-
39974630
                 Case 3:16-bk-02232-JAF       Doc 177     Filed 09/09/19    Page 7 of 18



plaintiff in the Adversary Proceeding) has requested that the Exculpation Clause be amended to

exclude the Post-Merger D&Os.

D&O Insurance

           14.      The Potential Claims allege certain post-petition actions of the Post-Merger

D&Os and, therefore, implicate different insurance policies than the claims already brought

and pending in the Adversary Proceeding against the named defendants therein. The Debtors

promptly provided notice of the Potential Claims to their insurance brokers; however, to date,

the applicable insurers have not issued a determination of coverage. Although the Debtors

anticipate they will receive a determination shortly, efforts to negotiate the proposed revisions

to the exculpation provisions of the Plan, among other things, have been hampered in the

interim.

           15.      Adjourning the Confirmation Hearing and entering the Modified Schedule will

permit two critically important developments: first, a coverage determination by the insurance

carriers with respect to the Post-Merger D&Os; and second, a global resolution among the

Debtors' various constituents regarding the proposed Plan amendments. Simply put, the relief

requested herein may prevent a contested confirmation process.

                                    JURISDICTION AND VENUE

           16.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§

157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b)(2)(A) and (L).

           17.      Venue in this district is proper pursuant to 28 U.S.C. § 1408.

           18.      The predicates for the relief requested herein are Local Rule 5071-1,

Bankruptcy Code Section 105(a), and Paragraph 19 of the Disclosure Statement Order (as

defined below).



                                                   -7-
39974630
                 Case 3:16-bk-02232-JAF          Doc 177       Filed 09/09/19        Page 8 of 18



                                          RELIEF REQUESTED

           19.      Through this Motion, the Debtors seek entry of the Order, substantially in the

form attached hereto as Exhibit A:

                    (a)    adjourning the Combined Hearing and rescheduling related deadlines to

the following dates and times (as follows, the "Modified Schedule"):

             Event                          Original Date                         Rescheduled Date

    Combined Hearing            September 12, 2019 at 10:00 a.m. October 11, 2019 at 10:00
                                                                 a.m.

    Deadline to      File September 11, 2019                                October 10, 2019
    Confirmation Brief

    Deadline to           File September 10, 2019                           October 9, 2019
    Voting Report

    Deadline for Certain August 29, 2019 at 4:00 p.m.                       September 27, 2019 at 4:00
    Constituents to File                                                    p.m.
    Objections to the
    Amended Plan5


-and-
                    (b)    granting certain related relief, including approval of the form and

manner of the notice of the Modified Schedule attached as Schedule 1 to the Order.

                                           BASIS FOR RELIEF

           20.      Local Rule 5071-1 provides that "a continuance may be allowed by order of the

Court for good cause shown." Local Rule 5071-1. See also 11 U.S.C. § 105(a) (a court "may

issue any order, process, or judgment that is necessary or appropriate to carry out the



5
  The Debtors have previously extended by email the Plan objection deadline with respect to the Creditors’
Committee, 417 Fifth Ave, LLC, the Secured Lenders (as defined in the Disclosure Statement), Akerman, LGB,
and the plaintiff in the Adversary Proceeding, in an attempt to consensually resolve objections asserted by certain
of these parties to the Plan. Accordingly, the Debtors propose that the extended objection deadline for the
Amended Plan be limited to the foregoing constituents and the United States Trustee, given the limited scope of
objections received by the Debtors and the open issues discussed herein.



                                                       -8-
39974630
                 Case 3:16-bk-02232-JAF          Doc 177        Filed 09/09/19        Page 9 of 18



provisions of" the Bankruptcy Code."). "Good cause" with respect to continuances is not

defined within the Local Rules or elsewhere; however, courts routinely continue confirmation

hearings to enable the debtor to address and consensually resolve, if possible, objections to or

concerns with chapter 11 plans. See, e.g., In re: Xinergy Ltd., et al., Case No. 15-70444

(PMB), Docket No. 523 (Bankr. W.D. Va. Nov. 24, 2015) (continuing the confirmation

hearing to enable the debtor to continue negotiating the terms of the requisite exit facility); In

re COPsync, Inc., Case No. 17-12625, Docket No. 288 (Bankr. E.D. La. July 27, 2018)

(continuing the confirmation hearing to allow the debtor to negotiate a consensual resolution to

concerns raised by parties-in-interest); In re: Magnum Hunter Resources Corporation, et al.,

Case No. 15-12533 (KG), Docket No. 956 (Bankr. D. Del. Mar. 29, 2016) (adjourning the

confirmation hearing so that the debtors could "finalize various items that remain open.").

Here, "good cause" exists to adjourn the Combined Hearing and enter the Modified Schedule

for at least the following two reasons.

           21.      First, the Modified Schedule will give the Debtors time to attempt to

consensually resolve the various objections to the Plan and, if successful, thereafter file and

serve an amended plan6 incorporating the resulting changes. In particular, additional time is

necessary to enable the Post-Merger D&Os to obtain the advice of counsel (either through the

insurance carriers, if they accept coverage, or otherwise) on Agentis' proposal to exclude the

Post-Merger D&Os from the Exculpation Clause. To the extent these outstanding issues can

be resolved consensually, the Debtors' estates – and the Court – will be saved from the time

and needless expense associated with a contested confirmation process – reason enough to


6
  For the avoidance of doubt, the Debtors do not believe that the proposed changes to the Plan would require
resolicitation; none of the proposals "adversely change the treatment of the claim of any creditor or the interest of
any security holder." FED. R. BANKR. P. 3019(a).



                                                        -9-
39974630
             Case 3:16-bk-02232-JAF      Doc 177       Filed 09/09/19   Page 10 of 18



continue the Combined Hearing. Cf., e.g., COPsync, Case No. 17-12625, at Docket No. 288.

Better yet, the Debtors will also use the brief extension to continue to pursue acceptance of the

professional fee proposal, which (if approved) will reduce outstanding professional fees by

over $900,000. Thus, the Modified Schedule has the potential to be value-accretive to the

Debtors' estates.

           22.   Second, the Modified Schedule will not prejudice any of the Debtors' creditors

or stakeholders. As an initial matter, all recipients of the Combined Hearing Notice have been

made aware that the Combined Hearing could be postponed to a later date. See Combined

Hearing Notice at ¶ 6 ("The Combined Hearing may be continued from time to time by

announcement . . . Filed on the docket."). Given that the Modified Schedule proposed herein

does precisely that – i.e., it moves the Combined Hearing to a later date – there could be no

conceivable prejudice to the Debtors' creditors or stakeholders in granting this Motion. This is

particularly true given that the Debtors also seek an extension of the deadline to object to the

Plan. Perversely, however, not abating the Combined Hearing and related deadlines in favor

of the Modified Schedule would unfairly prejudice both the Debtors and the Post-Merger

D&Os. Thus, what little effect, if any, continuing the Combined Hearing may have on the

Debtors' creditors or stakeholders is outweighed by the certain prejudice to the Debtors and the

Post-Merger D&Os from not continuing the Combined Hearing.

           23.   In sum, the Modified Schedule proposed herein appropriately balances the

benefits of resolving the outstanding confirmation issues prior to the Combined Hearing with

the interests of the Debtors' creditors and stakeholders (and the Debtors' own interests) in

moving expeditiously toward confirmation of the Plan. For these reasons, and as set forth

more completely above, "good cause" exists to grant the relief requested herein.



                                              - 10 -
39974630
             Case 3:16-bk-02232-JAF       Doc 177       Filed 09/09/19   Page 11 of 18



                                         CONCLUSION

           WHEREFORE, the Debtors respectfully request entry of the Order, substantially in the

form attached hereto as Exhibit A, granting the relief requested herein and such other and

further relief as is just and proper.

Dated:           September 9, 2019                 NELSON MULLINS RILEY &
                                                   SCARBOROUGH LLP


                                                   By: /s/ Lee D. Wedekind, III
                                                       Lee D. Wedekind, III, FL Bar No. 670588
                                                       50 N. Laura Street
                                                       Suite 4100
                                                       Jacksonville, FL 32202
                                                       Telephone: 904.665.3656
                                                       Facsimile: 904.665.3699

                                                   Co-Counsel for Debtors and Debtors in
                                                   Possession

                                                 -and-


                                                         TROUTMAN SANDERS LLP
                                                         Harris B. Winsberg (FL Bar No. 0127190)
                                                         Matthew R. Brooks (admitted pro hac vice)
                                                         Bank of America Plaza
                                                         600 Peachtree Street NE
                                                         Suite 3000
                                                         Atlanta, GA 30308-2216
                                                         Telephone: 404.885.3000
                                                         Facsimile: 404.885.3900

                                                   Counsel for Debtors and Debtors in Possession




                                               - 11 -
39974630
      Case 3:16-bk-02232-JAF          Doc 177    Filed 09/09/19    Page 12 of 18




                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was
electronically filed with the Clerk of the Court using CM/ECF on September 9, 2019. I
also certify that the foregoing document is being served this day on the following counsel
of record via transmission of Electronic Filing generated by CM/ECF:

Jay B. Verona, Esq.                           Jill E. Kelso, Esq.
Shumaker, Loop & Kendrick, LLP                Miriam G. Suarez, Esq.
101 E. Kennedy Blvd., Suite 2800              Office of the United States Trustee
Tampa, FL 33602                               400 W. Washington Street, Suite 1100
(813) 229-7600                                Orlando FL 32801
jverona@slk-law.com                           (407) 648-6301 ext. 137
Attorneys for George F. Eyde                  jill.kelso@usdoj.gov
Orlando, LLC and Louis J. Eyde                Miriam.g.suarez@usdoj.gov
Orlando, LLC                                  Attorneys for Guy G. Gebhardt,
                                              Acting U.S. Trustee for Region 21

Scott M. Grossman, Esq.                       Ari Newman, Esq.
Greenberg Traurig                             Greenberg Traurig, P.A.
401 East Las Olas Boulevard, Suite 2000       333 S.E. 2nd Avenue, Suite 4400
Fort Lauderdale, FL 33301                     Miami, FL 33131
(954) 768-5212                                (305) 579-0500
grossmansm@gtlaw.com                          newmanar@gtlaw.com
Attorneys for Lang Feng, Haiping Zou,         Attorneys for Lang Feng, Haiping Zou,
Jihe Zhang, High Nature Holdings              Jihe Zhang, and High Nature Holdings
Limited and PacBridge Capital Partners        Limited
(HK) Ltd.

Jason B. Burnett, Esq.                        Andrew T. Jenkins, Esq.
GrayRobinson, P.A.                            Bush Ross, P.A.
50 N. Laura Street, Suite 1100                P.O. Box 3913
Jacksonville, FL 32202                        Tampa, FL 33601-3913
(904) 598-9929                                (813) 224-9255
jason.burnett@gray-robinson.com               ajenkins@bushross.com
Attorneys for 417 Fifth Avenue Real           Attorneys for Bank of America, N.A.
Estate, LLC
      Case 3:16-bk-02232-JAF         Doc 177    Filed 09/09/19    Page 13 of 18




Matthew J. Troy, Esq.                        Kathy A. Jorrie, Esq.
U.S. Dept. of Justice                        Pillsbury Winthrop Shaw Pittman LLP
1100 L Street NW, Suite 10030                725 S. Figueroa Street, Suite 2800
Washington, DC 20005                         Los Angeles, CA 90017
(202) 514-9038                               (213) 488-7251
matthew.troy@usdoj.gov                       Kathy.jorrie@pillsburylaw.com
Attorneys for the United States Department   Attorneys for AEG Presents, LLC
of Commerce, National Oceanic and
Atmospheric Administration

Brian D. Equi, Esq.                          J. Ellsworth Summers, Jr., Esq.
Goldberg Segalla, LLP                        Burr Forman, LLP
121 S. Orange Avenue, Suite 1500             50 N. Laura Street, Suite 3000
Orlando, FL 32801                            Jacksonville, FL 32202
(407) 458-5608                               (904) 232-7200
bequi@goldbergsegalla.com                    esummers@burr.com
salamina@goldbergsegalla.com                 Attorneys for Michael J. Little
sherndon@goldbergsegalla.com
Attorneys for Structure Tone, Inc.

Norman P. Fivel, Esq.                        D. Marcus Braswell, Jr., Esq.
Assistant Attorney General                   Sugarman & Susskind, P.A.
Office of the New York State                 100 Miracle Mile, Suite 300
Attorney General                             Coral Gables, FL 33134
Civil Recoveries Bureau,                     (305) 529-2801
Bankruptcy Litigation Unit                   mbraswell@sugarmansusskind.com
The Capitol                                  Attorneys for Theatrical Protective Union,
Albany, NY 12224-0341                        Local No. One, IATSE
(518) 776-2264
norman.fivel@ag.ny.gov
Attorneys for New York Dept. of
Taxation and Finance

Chris Broussard, Esq.                        Richard R. Thames, Esq.
Suzy Tate, P.A.                              Thames Markey & Heekin, P.A.
14502 N. Dale Mabry Highway, Suite 200       50 N. Laura Street, Suite 1600
Tampa, FL 33618                              Jacksonville, FL 32202
(813) 264-1685                               (904) 358-4000
cbrouss@suzytate.com                         rrt@tmhlaw.net
Attorneys for The Armada Group GP, Inc.      Attorneys for Official Committee of
                                             Unsecured Creditors




                                          13
      Case 3:16-bk-02232-JAF          Doc 177   Filed 09/09/19   Page 14 of 18




Avery Samet, Esq.                           Peter J. Gurfein, Esq.
Jeffrey Chubak, Esq.                        Roye Zur, Esq.
Storch Amini, PC                            Landau Gottfried & Berger LLP
140 East 45th Street, 25th Floor            1880 Century Park East, Suite 1101
New York, NY 10017                          Los Angeles, CA 90067
(212) 490-4100                              (310) 557-0050
asamet@samlegal.com                         pgurfein@lgbfirm.com
jchubak@samlegal.com                        rzur@lgbfirm.com
Attorneys for Official Committee of         Attorneys for Official Committee of Equity Security
Unsecured Creditors                         Holders of Premier Exhibitions, Inc.

Jacob A. Brown, Esq.                        Skyler M. Tanner, Esq.
John B. Macdonald, Esq.                     Lane Powell PC
David E. Otero, Esq.                        601 SW Second Avenue, Suite 2100
Katherine C. Fackler, Esq.                  Portland, OR 97204
Akerman LLP                                 tanners@lanepowell.com
50 N. Laura Street, Suite 3100              beldingt@lanepowell.com
Jacksonville, FL 32202                      docketing-pdx@lanepowell.com
(904) 798-3700                              Attorneys for Oregon Museum of Science and
jacob.brown@akerman.com                     Industry
john.macdonald@akerman.com
David.otero@akerman.com
katherine.fackler@akerman.com
Attorneys for the Official Committee of
Equity Security Holders of Premier
Exhibitions, Inc.

T. David Mitchell, Esq.                     Howard Siegel, Esq.
Brenner Kaprosy Mitchell, L.L.P.            945 McKinney Street, PMB 434
30050 Chagrin Blvd., Suite 100              Houston, TX 77002
Pepper Pike, OH 44124                       (713) 984-4801
(216) 292-5555                              howard@eucinv.com
tdmitchell@brenner-law.com                  Attorney for Euclid Investments, LP
Attorneys for CRI Properties, Ltd.          And Euclid Claims Recovery LLC




                                          14
      Case 3:16-bk-02232-JAF          Doc 177     Filed 09/09/19   Page 15 of 18




Susan R. Sherrill-Beard, Esq.                 Garrett A. Nail, Esq.
U.S. Securities and Exchange Commission       John F. Isbell, Esq.
Office of Reorganization                      Thompson Hine LLP
950 East Paces Ferry Road, N.E.               3560 Lenox Road, Suite 1600
Suite 900                                     Atlanta, GA 30326
Atlanta, GA 30326                             (404) 541-2900
(404) 842-7626                                garrett.nail@thompsonhine.com
sherrill-beards@sec.gov                       john.isbell@thompsonhine.com
atlreorg@sec.gov                              Attorneys for Bay Point Capital Partners, LP
Attorneys for U.S. Securities and
Exchange Commission

Steven R. Fox, Esq.                           Stephen D. Busey, Esq.
Fox Law Corporation                           Asghar A. Syed, Esq.
17835 Ventura Blvd., Suite 306                Smith Hulsey & Busey
Encino, CA 91316                              225 Water Street, Suite 1800
srfox@foxlaw.com                              Jacksonville, FL 32202
Attorneys for Titanic Entertainment           (904) 359-7700
Holdings                                      busey@smithhulsey.com
                                              asyed@smithhulsey.com
                                              Attorneys for the Ad Hoc Group of Equityholders

Jennifer Feldsher, Esq.                       Patricia Ann Redmond, Esq.
David L. Lawton, Esq.                         Stearns Weaver, et al.
Bracewell LLP                                 150 West Flagler Street, Suite 2200
1251 Avenue of the Americas                   Miami, FL 33130
New York, NY 10020                            (305) 789-3200
(212) 508-6100                                predmond@stearnweaver.com
Jennifer.feldsher@bracewell.com               Attorneys for the Trustees of the National Maritime
David.laweton@bracewell.com                   Museum
Attorneys for the Ad Hoc Group of
Equityholders

Timothy Graulich, Esq.                        Jason B. Burnett, Esq.
James I. McClammy, Esq.                       Ashlea A. Edwards, Esq.
Davis Polk & Wardwell LLP                     GrayRobinson, P.A.
450 Lexington Avenue                          50 N. Laura Street, Suite 1100
New York, NY 10017                            Jacksonville, FL 32202
(212) 450-4000                                (904) 598-9929
Timothy.graulich@davispolk.com                jason.burnett@gray-robinson.com
James.mcclammy@davispolk.com                  ashlea.edwards@gray-robinson.com
Attorneys for the Trustees of the National    Attorneys for Ramparts, Inc. d/b/a Luxor Hotel
Maritime Museum                               and Casino




                                             15
      Case 3:16-bk-02232-JAF       Doc 177    Filed 09/09/19   Page 16 of 18




Steven Z. Szanzer, Esq.                   Robert P. Charbonneau, Esq.
Davis Polk & Wardwell LLP                 Agentis PLLC
450 Lexington Avenue                      55 Alhambra Plaza, Suite 800
New York, NY 10017                        Coral Gables, FL 33134
(212) 450-4000                            (305) 722-2002
Steven.szanzer@davispolk.com              rpc@agentislaw.com
Attorneys for Royal Museum Greenwich      Attorneys for Responsible Person Mark C. Healy

Thomas J. Francella, Jr., Esq.            John T. Rogerson, III, Esq.
Cozen O’Connor                            Jamie W. Olinto, Esq.
1201 North Market Street, Suite 1001      Thomas P. White, Esq.
Wilmington, DE 19801                      Adams and Reese LLP
(302) 295-2000                            501 Riverside Avenue, Suite 601
Tfrancella@cozen.com                      Jacksonville, FL 32202
Attorneys for Ian Whitcomb                (904) 355-1700
                                          John.rogerson@arlaw.com
                                          Jamie.olinto@arlaw.com
                                          Tom.white@arlaw.com
                                          Attorneys for Mark A. Sellers, Jack H. Jacobs
                                          and Sellers Capital, LLC
Alan F. Curley, Esq.
Alan R. Dolinko, Esq.
Robinson Curley P.C.
300 S. Wacker Drive, Suite 1700
Chicago, IL 60606
(312) 663-3100
acurley@robinsoncurley.com
adolinko@robinsoncurley.com
Attorneys for Mark A. Sellers, Jack H.
Jacobs and Sellers Capital, LLC

Via U.S. Mail

A-1 Storage and Crane                     ABC Imaging
2482 197th Avenue                         5290 Shawnee Road, Suite 300
Manchester, IA 52057                      Alexandria, VA 22312

A.N. Deringer, Inc.                       ATS, Inc.
PO Box 11349                              1900 W. Anaheim Street
Succursale Centre-Ville                   Long Beach, CA 90813
Montreal, QC H3C 5H1




                                         16
      Case 3:16-bk-02232-JAF   Doc 177   Filed 09/09/19   Page 17 of 18




Broadway Video                       CBS Outdoor/Outfront Media
1619 Broadway                        185 US Highway 48
New York, NY 10019                   Fairfield, NJ 07004

Dentons Canada LLP                   Enterprise Rent-A-Car Canada
250 Howe Street, 20th Floor          709 Miner Avenue
Vancouver, BC V6C 3R8                Scarborough, ON M1B 6B6

Expedia, Inc.                        George Young Company
10190 Covington Cross Drive          509 Heron Drive
Las Vegas, NV 89144                  Swedesboro, NJ 08085

Gowlings                             Hoffen Global Ltd.
550 Burrard Street                   305 Crosstree Lane
Suite 2300, Bental 5                 Atlanta, GA 30328
Vancouver, BC V6C 2B5

Kirvin Doak Communications           MNP LLP
5230 W. Patrick Lane                 15303 - 31st Avenue
Las Vegas, NV 89118                  Suite 301
                                     Surrey, BC V3Z 6X2

Morris Visitor Publications          NASDAQ Stock Market, LLC
543 Broad Street                     805 King Farm Blvd.
Augusta, GA 30901                    Rockville, MD 20850

National Geographic Society          Pallet Rack Surplus, Inc.
1145 - 17th Avenue NW                1981 Old Covington Cross Road NE
Washington, DC 20036                 Conyers, GA 30013

Screen Actors Guild                  Seaventures, Ltd.
1900 Broadway                        5603 Oxford Moor Blvd.
5th Floor                            Windemere, FL 34786
New York, NY 10023

Sophrintendenza Archeologica         Syzygy3, Inc.
di Napoli e Pompei                   231 West 29th Street
Piazza Museo 19                      Suite 606
Naples, Italy 80135                  New York, NY 10001




                                   17
        Case 3:16-bk-02232-JAF    Doc 177    Filed 09/09/19    Page 18 of 18




Time Out New York                        TPL
1540 Broadway                            3340 Peachtree Road
New York, NY 10036                       Suite 2140
                                         Atlanta, GA 30326

TSX Operating Co.                        Verifone, Inc.
70 West 40th Street                      300 S. Park Place Blvd.
9th Floor                                Clearwater, FL 33759
New York, NY 10018

WNBC - NBC Universal Media               Jonathan B. Ross, Esq.
30 Rockefeller Center                    Gowling WLG (Canada) LLP
New York, NY 10112                       550 Burrard Street, Suite 2300, Bentall 5
                                         Vancouver, BC V6C 2B5

United States Attorney’s Office          Christine R. Etheridge, Esq.
Middle District of Florida               Bankruptcy Administration
300 N. Hogan Street, Suite 700           Wells Fargo Vendor Financial Services, LLC
Jacksonville, FL 32202                   PO Box 13708
                                         Macon, GA 31208

B.E. Capital Management Fund LP          TSX Operating Co., LLC
Thomas Branziel                          c/o James Sanna
P.O. Box 206                             70 W. 40th Street
N. Stonington, CT 06359                  New York, NY 10018
Creditor Committee                       Creditor Committee

Dallian Hoffen Biotechnique Co., Ltd.    AEG Presents LLC
c/o Ezra B. Jones                        c/o Managing Member
305 Crosstree Lane                       800 W. Olympic Blvd., Suite 305
Atlanta, GA 30328                        Los Angeles, CA 90015
Creditor Committee

AEG Presents LLC                         AEG Presents LLC
c/o Managing Member                      c/o CT Corporation System, Reg. Agent
425 W. 11th Street                       ATTN: Amanda Garcia
Los Angeles, CA 90015-3459               818 West Seventh Street, Suite 930
                                         Los Angeles, CA 90017

                                               /s/ Lee D. Wedekind, III
                                                       Attorney
~#4851-6430-0708~




                                        18
